UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK S. BRANTLEY,

                           Plaintiff,

                      v.

MUNICIPAL CREDIT UNION; THE                            19 Civ. 10994 (KPF)
NATIONAL CREDIT UNION
ADMINISTRATION,                                       ORDER OF SERVICE
AS CONSERVATOR OF THE MUNICIPAL
CREDIT UNION; THE NEW YORK
DEPARTMENT OF FINANCIAL
SERVICES; EISNER AMPER LLP ,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff, who is proceeding pro se, paid the filing fees to commence this

action.

      The Clerk of Court is directed to issue summonses as to Defendants

Municipal Credit Union, National Credit Union Administration, the New York

Department of Financial Services, and EisnerAmper LLP. Plaintiff is directed to

serve the summons and complaint on each Defendant within 90 days of the

issuance of the summonses. If within those 90 days, Plaintiff has not either

served Defendants or requested an extension of time to do so, the Court may

dismiss the claims against Defendants under Rules 4 and 41 of the Federal

Rules of Civil Procedure for failure to prosecute.

      The Clerk of Court is directed to mail a copy of this order to Plaintiff,

together with an information package.
SO ORDERED.

Dated: December 6, 2019
       New York, New York

                                                    KATHERINE POLK FAILLA
                                                   United States District Judge




 A copy of this Order was mailed by Chambers to:


   Mark S. Brantley
   4880 S Robins Way
   Chandler, AZ 85249
